DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

This application is in condition for allowance except for the presence of Claims 10-22 which were non-elected without traverse (See the 04/23/21 Response to Election/Restriction). Accordingly, Claims 10-22 are cancelled. 

Claim 3 will now read as follows (authorization for this examiner’s amendment was given in an interview with ROBERT CHISHOLM on 11/04/21):
The method of claim 1, wherein the cathode input stream comprises 5.0 vol % or less of CO2, or wherein a cathode exhaust comprises 2.0 vol % or less of CO2, or wherein the molten carbonate fuel cell is operated at a transference of 0.95 or less, or a combination of two or more thereof.

Claim 4 will now read as follows (authorization for this examiner’s amendment was given in an interview with ROBERT CHISHOLM on 11/04/21):
The method of claim 1, wherein the electrolyte comprises a non-eutectic mixture, or wherein a lithium carbonate content of the electrolyte is greater than a corresponding eutectic composition by 10 wt % or more.


Response to Amendment

	Currently, the pending Claims are 1-9. The examined Claims are 1-9.

Claim Interpretation

	Independent Claim 1 states that the molten carbonate fuel cell comprises “a combined target electrolyte fill level of 70 vol % or more of a combined matrix pore volume and cathode pore volume.” As outlined in [0020] of the instant Specification, a “combined target electrolyte fill level” is defined as “the amount of the combined matrix pore volume and cathode pore volume that would be occupied by the electrolyte if all of the initial electrolyte fill amount were in a molten state and located in the matrix or cathode.”
	Therefore, the phrase “a combined target electrolyte fill level of 70 vol % or more of a combined matrix pore volume and cathode pore volume” will specifically be interpreted in accordance with the aforementioned definition (i.e. “a combined target electrolyte fill level of 70 vol % or more of a combined matrix pore volume and cathode pore volume” is interpreted as meaning 70 vol % or more of the combined matrix pore volume and cathode pore volume would be occupied by the electrolyte if all of the initial electrolyte fill amount were in a molten state and located in the matrix or cathode).

Response to Arguments

	Applicant mainly presents arguments versus the previous rejections of Claims 1-9 under 35 U.S.C. 112(b) (Pages 7-9 of Remarks). In particular, Applicant argues that the instantly claimed phrase “a combined target electrolyte fill level of 70 vol % or more of a combined matrix pore volume and cathode pore volume” is definite to one of skill in the art (Page 7 of Remarks). Applicant argues that one of skill in the art would appreciate that the “combined matrix pore volume and cathode pore volume” is the pore volume of the cathode and the matrix combined with one another (Page 8 of Remarks). Moreover, Applicant argues that [0020] of the instant Specification explicitly defines what constitutes a combined target electrolyte fill level in context of the instant Claims (i.e. a “combined target electrolyte fill level” is defined as “the amount of the combined matrix pore volume and cathode pore volume that would be occupied by the electrolyte if all of the initial electrolyte fill amount were in a molten state and located in the matrix or cathode”) (Page 8 of Remarks). Applicant notes that while [0021] of the instant Specification discloses a second option to separately characterize, based on weighted averages, the target fill level for the matrix pore volume and target fill level for the cathode pore volume, the instant 

	Applicant’s arguments are found to be persuasive. Accordingly, all previous rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references relevant to at least independent Claim 1 are Johnsen et al. (US 2006/0269830), Campanari et al. (“Using MCFC for high efficiency CO2 capture from natural gas combined cycles: Comparison of internal and external reforming”), and Hilmi et al. (WO 2017/223218).

Johnsen teaches a molten carbonate fuel cell (MCFC) and a method for producing electricity in said MCFC (Abstract, [0003]-[0004]). As illustrated in Figure 2, Johnsen teaches that the MCFC comprises an anode, a cathode, and an electrolyte ([0025]-[0028]). Johnsen teaches that the method comprises introducing an anode input stream into the anode, and further comprises introducing a cathode input stream into the cathode, wherein the anode input stream comprises H2, CO2, and H2O therein, and further wherein the cathode input stream comprises CO2, O2, H2O, and N2 therein ([0052]). Johnsen teaches that the method comprises operating the MCFC at a current density of 160 mA/cm2 ([0052]). Johnsen teaches that during operation, electrolyte transfers from one location to another (e.g. from a 2 utilization of 75% or more) ([0052]).
Campanari teaches an MCFC and a method for producing electricity in an MCFC when it is integrated into a combined cycle power system (Abstract). As illustrated in Figure 2, Campanari teaches that the MCFC is integrated into the power system such that it comprises an anode input stream (10), an anode exhaust (11), a cathode input stream (2), and a cathode exhaust (3) (Page 775, Figure 2). Campanari teaches that (1) the anode input stream comprises 18.6% CH4, 0.4% CO2, 79.1% H2O, 0.2% N2, and 1.7% CxHy, (2) the anode exhaust comprises 4.1% CO, 37.8% CO2, 6.2% H2, 51.8% H2O, and 0.1% N2, the cathode input stream comprises 0.9% Ar, 4.5% CO2, 8.6% H2O, 73.8% N2, 12.2% O2, and (4) the cathode exhaust comprises 0.9% Ar, 1.5% CO2, 9.0% H2O, 77.5% N2, and 11.1% O2 (Page 780, Table 3). Campanari teaches that MCFC anode and cathode input streams/exhausts having such compositions help achieve high efficiency and low energy consumption characteristics of the MCFC (Introduction, Pages 773-774, 777, Conclusion).
Hilmi teaches an (MCFC) (Abstract). As illustrated in Figure 1, the MCFC includes an anode (20) and a cathode (30) which are separated by an electrolyte matrix (40). Hilmi teaches that the MCFC comprises a first electrolyte composition stored in at least the cathode, and in some embodiments, a second electrolyte composition stored in at least a cathode current collector of the MCFC ([0044], [0055]). More specifically, Hilmi teaches that prior to operation of the MCFC, the first electrolyte composition is stored in the pores of at least the cathode, and may also be stored in the pores of the electrolyte matrix and/or the pores of the anode ([0046]). Hilmi teaches that at least 90 wt% of the first electrolyte composition is stored in the pores of the cathode, and if present, at least 70 wt% of the second electrolyte composition is stored in the cathode current collector ([0061]).

2 at (2) an average current density of 120 mA/cm2 or more and (3) a CO2 utilization of 60% or more, wherein (4) the molten carbonate fuel cell comprises a combined target electrolyte fill level of 70 vol % or more of a combined matrix pore vole and cathode pore volume.

While Johnsen’s aforementioned method involves producing electricity in an MCFC with an average current density (160 mA/cm2) and CO2 utilization (75%) in accordance with Claim 1, and Campanari illustrates the benefits of operating an MCFC with at least a cathode input stream (4.5% CO2) in accordance with Claim 1, neither Johnsen nor Campanari teach or suggest a method which involves producing electricity in an MCFC wherein the MCFC comprises a combined target electrolyte fill level of 70 vol % or more of a combined matrix pore vole and cathode pore volume (i.e. 70 vol % or more of the combined matrix pore volume and cathode pore volume would be occupied by the electrolyte if all of the initial electrolyte fill amount were in a molten state and located in the matrix or cathode). Furthermore, while Hilmi teaches an MCFC wherein a first electrolyte composition may be stored in the pores of a cathode and the pores of an electrolyte matrix such that, prior to operation of the MCFC, at least 90 wt% of a first electrolyte composition is stored in the pores of a cathode, said characterization of electrolyte fill level in a cathode strictly in terms of weight percentage is not equivalent to a characterization of electrolyte fill level in the pores of both a cathode and electrolyte matrix in terms of volume percentage, as instantly claimed. Moreover, even if said weight percentage based electrolyte fill level of Hilmi were equivalent to the instantly claimed volume percentage based electrolyte fill level, Hilmi neither teaches nor suggests why one of ordinary skill in the art would utilize such an electrolyte fill level specifically in a method of producing electricity in an MCFC with (1) a cathode input stream 2 at (2) an average current density of 120 mA/cm2 or more and (3) a CO2 utilization of 60% or more.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729